Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 31, 2018

The Court of Appeals hereby passes the following order:

A18A0546. WILSON v. GUERRERO.

      On June 29, 2017, this Court granted Appellant’s Application for Discretionary
Appeal based upon the limited record before us. After reviewing the complete record,
we have determined that the trial court has not yet ruled upon Appellant’s Motion for
New Trial. A judgment is not final while a timely motion for new trial is pending. See
Chadwick v. Miller, 165 Ga. App. 20, 21 (299 SE2d 93) (1983). As the judgment
appealed from was not final and interlocutory, Appellant was required to obtain a
certificate of immediate review and comply with the interlocutory appeal procedure.
See OCGA § 5-6-34 (b). “The discretionary appeal statute does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996). Accordingly, we HEREBY DISMISS this discretionary appeal as
improvidently granted.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/31/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.